         Case 1:17-cv-01789-DLC Document 504 Filed 10/15/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                           THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                             Case No. 17-CV-1789 (DLC)

                        Plaintiff,

                                v.

        LEK SECURITIES
        CORPORATION, et al.,



                        Defendants.


 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
 IN SUPPORT OF MOTION FOR JURY TRIAL ON AMOUNT OF DISGORGEMENT

       PLEASE TAKE NOTICE that Defendants Sergey Pustelnik, Nathan Fayyer, and

Avalon FA Ltd.’s (“Defendants”) respectfully submit this Memorandum of Law in Support of

their Motion for a jury trial with respect to the amount of disgorgement if the SEC establishes

liability. Defendants will move this Court before the Honorable Denise L. Cote at the U.S.

Courthouse located at 500 Pearl Street, NY, NY, at a date to be determined by the Court, for an

Order granting Defendants’ Motion and awarding them a jury trial on the amount of

disgorgement if the SEC is able to prove liability, and for such other relief as this Court may

deem just and proper.

       Dated: October 15, 2019

                                                     Respectfully submitted,



                                                     _____________________________
                                                     James M Wines
Case 1:17-cv-01789-DLC Document 504 Filed 10/15/19 Page 2 of 2



                                 Law Office of James M Wines
                                 1802 Stirrup Lane
                                 Alexandria, VA 22308
                                 202.297.6768
                                 winesj@wineslegal.com

                                 Steven Barentzen
                                 Law Office of Steven Barentzen
                                 17 State Street, Suite 400
                                 New York, NY 10004
                                 Phone: (917) 476-0953
                                 Fax: (202) 888-6268
                                 Steven@barentzenlaw.com

                                 Attorneys for Defendants Sergey Pustelnik,
                                 Nathan Fayyer and Avalon FA LTD




                                 2
